Action for damages for personal injuries suffered by the plaintiff while a passenger in a ear which collided with an automobile operated by the defendant on a road in Dutchess county. Order denying defendant’s motion to change the venue from Kangs *912county to Dutchess county to subserve the convenience of witnesses reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs. The defendant’s showing of convenience of witnesses required the granting of this motion even in the face of concessions proffered by the plaintiff in respect of the witnesses Warren, Stoneham and Yaecarine. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.